t c summary opinion united_states tax_court ronald michael and lorraine elizabeth skalko petitioners v commissioner of internal revenue respondent docket no 10958-05s filed date ronald michael and lorraine elizabeth skalko pro_se brenda fitzgerald for respondent wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all subsequent section references are to the internal_revenue_code as in effect for the years in issue decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ income taxes and penalties as follows penalty year deficiency dollar_figure sec_6662 dollar_figure big_number dollar_figure big_number dollar_figure the issues we must decide are whether petitioners are liable for deficiencies in taxable_year sec_2001 sec_2002 and where the deficiencies arose in part from deductions petitioners claimed on schedule c profit or loss from business whether petitioners properly reported the gross_receipts of their businesses whether petitioners may claim a dependency_exemption deduction for their daughter for whether petitioners properly reported an early distribution from a qualified_pension or retirement_plan and whether petitioners are liable for sec_6662 accuracy-related_penalties for negligent failure to accurately report income or for substantial understatements of income_tax background some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in georgia during and petitioner ronald skalko petitioner operated two businesses as sole proprietorships the first business was a party equipment rental and bartending service conducted under the name pourmasters the second business was a newspaper delivery service newspaper delivery for part of the year mr skalko also worked full time as a seasonal employee of the internal_revenue_service car and truck expenses petitioner did not maintain contemporaneous mileage logs for car and truck expenses for pourmasters and newspaper delivery petitioner provided a noncontemporaneous log for pourmasters and newspaper delivery for on schedule c for pourmasters petitioners claimed car and truck expense deductions of dollar_figure for dollar_figure for and dollar_figure for of which respondent allowed in the notice_of_deficiency the following dollar_figure for dollar_figure for and dollar_figure for on schedule c for newspaper delivery petitioners claimed car and truck expense deductions of dollar_figure for and dollar_figure for of which respondent allowed in the notice_of_deficiency the following dollar_figure for and dollar_figure for depreciation expenses for petitioners deducted dollar_figure in depreciation expenses for pourmasters the documents petitioners provided to respondent reported expenses of dollar_figure of that amount in the notice_of_deficiency respondent disallowed dollar_figure paid to purchase a refrigerator during and allowed dollar_figure of the remaining depreciation expense deductions claimed legal expenses for petitioners deducted dollar_figure in legal expenses for pourmasters in petitioners paid dollar_figure to j william morse an attorney to defend mr skalko against charges of driving under the influence of intoxicants possessing an open container and failing to maintain his lane while driving in the notice_of_deficiency respondent disallowed all of petitioners’ claimed legal expense deductions itemized_deductions for employee business_expenses for petitioners claimed deductions of dollar_figure in employee business_expenses and in the notice_of_deficiency respondent allowed dollar_figure of the amounts claimed for petitioners deducted dollar_figure in employee business_expenses for mrs skalko and dollar_figure for mr skalko and of these amounts in the notice_of_deficiency respondent allowed dollar_figure for language training expenses and dollar_figure for meal and entertainment_expenses for mrs skalko for petitioners deducted dollar_figure in employee business_expenses for mrs skalko and dollar_figure for mr skalko and of those amounts in the notice_of_deficiency respondent allowed dollar_figure in employee business_expenses for mrs skalko wages during petitioners’ older son was a full-time_student at the university of denver also during petitioners’ younger son was years old and was a high school student petitioners claimed that they employed both of their sons in newspaper delivery for petitioners deducted payments they claim they paid their older son of dollar_figure per week for weeks for a total of dollar_figure additionally for petitioners claimed deductions for payments they claim they made to their younger son of dollar_figure per week for weeks for a total of dollar_figure petitioner claims that he delivered newspapers for the remaining weeks of petitioners failed to keep contemporaneous_records of the days on which their sons delivered newspapers as well as of any payments made to their sons during in the notice_of_deficiency respondent disallowed all of the deductions claimed for wages paid to petitioners’ sons gross_receipts for petitioners’ records indicate that petitioners’ gross_receipts from pourmasters were dollar_figure however petitioners reported only dollar_figure of gross_income in the notice_of_deficiency respondent adjusted petitioners’ gross_receipts to include an additional dollar_figure other expenses for and petitioners claimed other expense deductions for pourmasters specifically for petitioners deducted dollar_figure for telephone expenses dollar_figure in cleaning expenses dollar_figure in postage expenses and dollar_figure in supplies in the notice_of_deficiency respondent disallowed dollar_figure of the cell phone expense deduction and allowed the remaining expense deductions claimed for for petitioners deducted dollar_figure in telephone expenses dollar_figure in cleaning expenses dollar_figure in postage expenses dollar_figure in supply expenses and dollar_figure in periodical expenses in the notice_of_deficiency respondent disallowed dollar_figure of the telephone expense deduction and dollar_figure of the periodical expense deduction and allowed the remaining expense deductions claimed for for petitioners claimed deductions of dollar_figure in telephone expenses dollar_figure in cleaning expenses dollar_figure in postage expenses dollar_figure in periodical expenses and dollar_figure in supply 2although respondent intended in the notice_of_deficiency that dollar_figure in expense deductions claimed for taxable_year should be disallowed for pourmasters the notice_of_deficiency determined only a dollar_figure adjustment respondent did not subsequently move to increase the deficiency accordingly expenses in the notice_of_deficiency respondent disallowed dollar_figure of the telephone expense deduction and dollar_figure of the periodical expense deduction and allowed the remaining expense deductions interest_expenses for and petitioners claimed deductions for interest_expenses charged on credit cards they used for both personal and business_expenses for petitioners deducted dollar_figure in interest_expenses for pourmasters also for petitioners deducted dollar_figure in interest_expenses for pourmasters in the notice_of_deficiency respondent disallowed all of the amounts deducted for those interest_expenses rent expenses for and respondent disallowed petitioners’ claimed rent expense deductions for pourmasters petitioners deducted amounts for rent expenses that they did not pay during the audit petitioners asserted that goods were used to pay rent invoices in lieu of monetary compensation travel meals and entertainment_expenses for pourmasters for petitioners claimed dollar_figure in expense deductions for attending a bartending conference for and petitioners claimed dollar_figure as meal and entertainment expense deductions related to mr skalko’s attendance at a bartending conference in the notice_of_deficiency respondent disallowed all of the expense deductions early distribution during mrs skalko received an early distribution of dollar_figure from a qualified_pension or retirement_plan during mrs skalko received dollar_figure as an early distribution from a qualified_pension or retirement_plan in the notice_of_deficiency respondent determined that the early distributions were to be included in petitioners’ income for the respective taxable years exemptions during petitioners’ daughter wa sec_26 years old and earned dollar_figure in income petitioners’ daughter filed a tax_return on which she claimed a personal_exemption for herself and also claimed the earned_income_tax_credit for petitioners claimed a dependency_exemption deduction for their daughter which respondent disallowed in the notice_of_deficiency discussion generally respondent’s determinations in the statutory_notice_of_deficiency are presumed correct see rule a 290_us_111 deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to the deductions claimed see rule a 503_us_79 292_us_435 under certain circumstances the burden_of_proof shifts to the commissioner sec_7491 sec_7491 does not shift the burden_of_proof to respondent because petitioners failed to maintain records or comply with substantiation requirements as required by sec_7491 and b where a taxpayer establishes that he incurred a business_expense but cannot prove the amount of the expense the court may approximate the amount allowable bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the cohan_rule to apply the cohan_rule however the court must have a reasonable basis for approximating the amount of the expense 85_tc_731 we are not required to accept a taxpayer’s unsubstantiated testimony that he is entitled to a deduction see 87_tc_74 hoang v commissioner tcmemo_2006_47 petitioners failed to offer sufficient substantiation to provide a reasonable basis for approximating the amounts of the expenses see vanicek v commissioner supra pincite petitioners substantiated the cost of a refrigerator the deduction for which respondent had disallowed however petitioners failed to demonstrate that they used it in one of their businesses in addition petitioners failed to provide any substantiation at trial that would permit the court’s use of the cohan_rule we conclude that petitioners have failed to carry their burden to show that they are entitled to deductions in excess of the amounts respondent allowed in the notice_of_deficiency accordingly we uphold respondent’s determinations in the notice_of_deficiency for the taxable years in issue in full we next consider whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 respondent determined sec_6662 accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for taxable_year sec_2001 sec_2002 and respondent determined that petitioners’ and underpayments of tax were attributable to negligence or disregard of rules and regulations or alternatively that the and underpayments were attributable to substantial understatements of income_tax pursuant to sec_6662 and b a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the internal_revenue_code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the commissioner has the burden of production with respect to accuracy-related_penalties sec_7491 to meet that burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner supra pincite the taxpayer may meet this burden by proving that he or she acted with reasonable_cause and in good_faith see sec_6664 sec_1_6664-4 income_tax regs we conclude that respondent has met his burden of production under c the record shows that petitioners failed to keep adequate books_or_records or to substantiate items properly for tax_year sec_2001 sec_2002 and see sec_6662 sec_1 b income_tax regs accordingly petitioners bear the burden of proving that the accuracy-related_penalties should not be imposed with respect to any portion of the underpayments for which they acted with reasonable_cause and in good_faith see sec_6664 sec_1_6664-4 income_tax regs petitioners claimed substantial deductions for which they failed to provide credible_evidence that respondent’s determinations are incorrect we conclude that petitioners have failed to meet their burden of persuasion with respect to the accuracy-related_penalties thus we conclude that petitioners are liable for the sec_6662 penalties for negligence determined by respondent we have considered the parties’ remaining arguments and conclude that the arguments are either without merit or unnecessary to reach to reflect the foregoing decision will be entered for respondent
